Mr. Justice Shepard
delivered the opinion of the Court:
*334This is an appeal from a decree dismissing a bill for divorce filed by the appellant, Arthur H. Glennan, against his wife, Susan R. Glennan. The bill charges marriage between the parties, April 28, 1881; the birth of four children, two of whom were living, and a separation by agreement about August 1, 1889, since which time there had been no cohabitation. The ground of divorce is adultery charged to have been committed by the defendant with one F. M. Ma-gruder, in the city of Washington, in the winter of 1890 and the spring of 1891. Complainant also prayed for the custody of the children, who were then with the mother, as they had been since the separation aforesaid. Much testimony was taken on behalf of each party.
There is no question of law in the record. The case turns wholly upon the sufficiency of the evidence to sustain the allegations of the bill.
In order to sustain a charge which not only brings lasting shame and disgrace to the wife, but also to her innocent children, the proof must be clear and satisfactory. Strong suspicion, or circumstances of suspicion, are not sufficient. We have given the testimony careful consideration, and are of the opinion that it is not sufficient to justify a decree for the complainant. To review the testimony and give at length our reasons for holding it insufficient would subserve no useful or moral purpose.

The decree must therefore be affirmed, with costs to the ap-pellee ; and it is so ordered.